Citation Nr: 1400719	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976, from October 1978 to June 1980, and from December 2003 to March 2005 ,with additional service in the Army National Guard.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the Veteran requested a Board hearing on his April 2011 substantive appeal, he withdrew this hearing request in correspondence dated in November 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea.  Specifically, the Veteran asserts that he developed difficulty with breathing and sleeping while deployed to Iraq from February 2004 to February 2005.  

The Veteran's service treatment records include a Post-Deployment Health Assessment dated in February 2005, in which the Veteran indicated that he experienced feeling tired after sleeping during his deployment to Iraq.  

In January 2010, the Veteran sought treatment at the VA Bellevue Community Based Outpatient Clinic in Bellevue, Kentucky, for what he believed was sleep apnea.  Specifically, he described snoring while sleeping at night, as well as falling asleep while he was driving and while at work.  In February 2010, the Veteran requested a sleep apnea evaluation, which was conducted in June 2010 and demonstrated moderate sleep apnea and hypopnea which resulted in sleep fragmentation and episodic hypoxemia breathing.  The Veteran was not notified of these results until August 2010.  

The Veteran filed his current claim for entitlement to service connection for sleep apnea in July 2010, prior to obtaining the results of his June 2010 sleep apnea evaluation.  Accompanying his claim was a written statement from his spouse, who indicated that the Veteran began showing signs of sleeping problems as soon as he returned from his deployment in Iraq.  Specifically, she stated that she would shake him at night because he would stop breathing in his sleep, and that he would fall asleep while driving and watching television.  The Veteran's spouse indicated that she encouraged him to file the claim for entitlement to service connection for sleep apnea, and that he did not seek treatment for the condition sooner because he was unaware of the signs and symptoms of sleep apnea and thought his feelings of tiredness were due to stress.  

The Veteran was provided with a VA respiratory diseases examination in August 2010, at which time he was diagnosed as having obstructive sleep apnea which would be treated with a continuous positive airway pressure (CPAP) machine in the near future.  However, the examiner opined that the Veteran's obstructive sleep apnea was not caused by or a result of any sleep problems during service "because there is nothing in the evidence of record to indicate that the veteran had any sleep problems while in the service other than a single question answered on a health assessment in 2003."  The examiner further iterated that the Veteran never sought medical care for a sleep problem in service and denied fatigue as recently as November 2009.  The same VA examiner also conducted a VA general examination and Gulf War guidelines examination in February 2011, in which she reiterated her August 2010 diagnosis and opinion.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner neglected to consider the Veteran's competent lay statements concerning symptoms experienced in service and continued after service.  In this regard, the Veteran contends that he experienced difficulty sleeping and fatigue in service, and further contends that these symptoms continued after separation from service.  In addition, the VA examiner neglected to consider the competent lay statements of the Veteran's spouse in which she described the Veteran's sleeping difficulties and fatigue since his deployment to Iraq, as well as the reasons why he did not seek treatment for sleep apnea sooner.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The symptoms described by the Veteran and his spouse in this case are "observable."  This lack of consideration is especially troubling in light of the February 2005 Post-Deployment Health Assessment in which the Veteran explicitly indicated that he was tired after sleeping during his deployment to Iraq, which was acknowledged but then summarily dismissed by the VA examiner because it was only a single instance of the Veteran complaining of tiredness in service.  

In light of the above, the Board finds that the August 2011 VA medical opinion is inadequate for adjudication purposes.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand is required for another medical opinion which takes into account the competent lay evidence of record, and which includes a complete rationale.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated treatment records for the Veteran dated from June 2012 to the present from the Cincinnati VA Medical Center in Cincinnati, Ohio; from the Bellevue Community Based Outpatient Clinic in Bellevue, Kentucky; and from the Florence Clinic in Florence, Kentucky.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, to include his the July 2010 lay statement from his spouse and the Veteran's own November 2010 notice of disagreement.  The examiner should then offer an opinion as to whether the Veteran's obstructive sleep apnea is at least as likely as not (i.e., 50 percent probability or more) etiologically related to his period of active military service, including the Veteran's February 2005 Post-Deployment Health Assessment, on which he indicated that he felt tired after sleeping during his deployment to Iraq.  All necessary diagnostic testing should be conducted and commented upon by the examiner.

All opinions should be supported by a clear rationale.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


